Citation Nr: 0522402	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  

2.  Entitlement to service connection for degenerative joint 
disease of both hips.  

3.  Entitlement to a compensable disability rating for 
post-operative renal calculus.  

4.  Entitlement to an increased disability rating for 
residuals of a back injury, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1979 
to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
continued a previous denial of service connection for 
hypertension, denied service connection for degenerative 
joint disease of both hips, and denied a compensable 
disability evaluation for the service-connected 
post-operative renal calculus.  Also in that determination, 
the RO awarded a 20 percent rating for the service-connected 
residuals of a back injury, effective from January 2001.  

During the current appeal, and specifically by a February 
2004 rating action, the RO granted an increased evaluation of 
40 percent, effective from January 2001, for the 
service-connected residuals of a back injury.  

In a statement received at the RO in September 2001 and in 
the substantive appeal which was received at the RO in April 
2004, the veteran appeared to raise the matter of entitlement 
to service connection for a cardiovascular disease, asserted 
to be secondary to the service-connected residuals of a back 
injury.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a March 1996 decision, the RO denied service 
connection for hypertension.  Following receipt of 
notification of the decision, the veteran did not initiate a 
timely appeal of the denial.  

3.  The evidence received since the RO's March 1996 denial of 
service connection for hypertension is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for such a disorder.  

4.  The veteran did not exhibit hypertension in service or 
within the first post service year, and hypertension is not 
otherwise associated with his active duty.  

5.  The veteran did not exhibit hip disability in service or 
degenerative joint disease of either hip within the first 
post service year, and degenerative joint disease of both 
hips is not otherwise associated with his active duty.  

6.  The service-connected post-operative renal calculus is 
manifested by subjective complaints of some passing of 
sediments and of some episodes of renal colic involving the 
flank region but no colic requiring catheterization.  

7.  The service-connected residuals of a back injury is 
manifested by abnormal gait and posture (with stooping over 
and use of a cane), muscle spasm, tenderness at the 
paralumbar and mid-lumbar regions, severe limitation of 
motion (with resulting pain, fatigue, weakness, lack of 
endurance, and incoordination), and degenerative disc disease 
at the L5-S1 level, and stenosis at the L4-L5 and L5-S1 
levels.  However, no ankylosis, significant neurological 
deficit or incapacitating episodes requiring bed rest 
prescribed by a physician have been shown.  


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's March 1996 
determination is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  

3.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Degenerative joint disease of both hips was not incurred 
or aggravated in service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

5.  The criteria for a 10 percent rating for post-operative 
renal calculus are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7508, 
7509 (2004).  

6.  The criteria for a rating greater than 40 percent for the 
service-connected residuals of a back injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5292 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to, and since, 
September 23, 2002); and 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, & 5242 (effective since September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in August 2001 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his claims.  In addition, the RO notified the veteran 
that it would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  Further, the RO notified the 
veteran of his opportunity to submit "any additional 
information or evidence that . . . [he] want[ed the agency] . 
. . to try to get for . . . [him]" and "information 
describing additional evidence or the evidence itself."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the November 2001 rating decision, the 
statement of the case (SOC) issued in December 2003, and the 
supplemental statement of the case (SSOC) furnished in 
February 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his claims.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these issues.  

With regard to the veteran's petition to reopen his 
previously denied claim for service connection for 
hypertension, the Board acknowledges that, in the August 2001 
letter, the RO did not specifically discuss the requirements 
for the new and material issue.  Importantly, however, it is 
the Board's conclusion that this omission does not preclude 
the Board from adjudicating the issue of whether new and 
material evidence has been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for hypertension.  This is so because the Board is taking 
action favorable to the veteran, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Furthermore, the Board acknowledges that the following 
decision includes a denial of the de novo claim for service 
connection for hypertension.  Importantly, however, as the 
Board has discussed, the August 2001 letter, November 2001 
rating decision, December 2003 SOC, and February 2004 SSOC 
provided adequate notice to the veteran as required by the 
VCAA.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
complied with in the present case, where the veteran filed 
his current claim in June 2001, the RO furnished the letter 
regarding the VCAA notification requirements in August 2001, 
and the agency initially adjudicated the issues on appeal in 
November 2001.  

Also, the veteran has been accorded two pertinent 
examinations during the current appeal.  Further, VA has made 
multiple attempts to obtain records of post-service treatment 
adequately identified by the veteran.  In this regard, the 
Board notes that, in an August 2004 letter, the veteran 
stated that he was "in the process of retrieving additional 
evidence" and that "[u]pon receiving this evidence . . . 
[would] forward the information to . . . [the Board]."  
Importantly, however, the veteran has not submitted any 
additional information and/or evidence.  The Board must 
conclude, therefore, that all available records adequately 
cited by the veteran have been procured and associated with 
his claims folder.  As such, the Board will proceed to 
adjudicate the issues on appeal.  

Additionally, the Board notes that, along with the 
substantive appeal which was received at the RO in April 
2004, the veteran submitted additional information that is 
not pertinent to the issues currently on appeal.  As such, 
the Board finds that a remand to accord the RO an opportunity 
to readjudicate the issues on appeal and to furnish an SSOC 
concerning any continued denial(s) of the claims on appeal is 
not necessary.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issues on appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

A.  Hypertension-Petition To Reopen Previously Denied Claim 
& Underlying De Novo Issue

According to the relevant evidence available at the time of 
the March 1996 decision, service medical records reflected an 
elevated blood pressure reading of 140/98 in May 1985, when 
the veteran was treated for a right nephrolithiasis.  The 
remainder of the service medical records were negative for 
findings of elevated systolic and diastolic blood pressure 
readings.  Prior to discharge from active military duty in 
March 1986, the veteran elected not to undergo a separation 
examination.  A VA general medical examination conducted in 
June 1991 reflected a blood pressure reading of 120/80 in the 
sitting position.  

In March 1996, the RO considered these in-service, and 
post-service, medical records and determined that they did 
not provide competent evidence of diagnosed hypertension 
associated with the veteran's active military duty.  
Consequently, the RO denied service connection for 
hypertension.  Several days later in March 1996, the RO 
notified the veteran of the decision.  

Following receipt of notification of the March 1996 decision, 
the veteran did not initiate an appeal of the denial of his 
service connection claim.  Consequently, the RO's March 1996 
denial of service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for hypertension in the present 
case was filed prior to that date.  Therefore, the amended 
regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for hypertension in the present case 
includes multiple medical records reflecting diagnoses of 
hypertension.  In particular, a VA outpatient treatment 
report dated in August 1994 notes that the veteran had a 
blood pressure reading of 170/112 in the sitting position.  
Hypertension was assessed.  A notation was made in that 
record that the veteran had been diagnosed with hypertension 
for the past three years and that he had been taking 
medication for this disorder for the past year.  Subsequent 
medical records reflect continued elevated blood pressure 
readings and repeated diagnoses of uncontrolled hypertension 
through January 2004.  

At the time of the March 1996 rating action, there was no 
competent evidence of diagnosed hypertension associated with 
the veteran's active military duty.  The additional records 
received since the RO's March 1996 decision includes 
competent evidence of clinical diagnoses of hypertension.  
The Board finds these recent medical records to be probative.  
The additional evidence bears directly and substantially upon 
the specific matter under consideration and must be 
considered in order to decide fairly the merits of the claim 
for service connection for hypertension.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
hypertension in March 1996 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for hypertension.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hypertension has been received, the Board must 
now address the de novo claim for service connection for 
hypertension.  In this regard, the Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Competent evidence of record does not support the veteran's 
claim for service connection for hypertension.  As the Board 
has previously discussed in this decision, service medical 
records reflected an elevated blood pressure reading of 
140/98 in May 1985, when the veteran was treated for a right 
nephrolithiasis.  Importantly, however, the remainder of the 
service medical records failed to provide findings of 
elevated systolic and diastolic blood pressure readings 
either prior to, or following, the one-time episode of an 
elevated blood pressure reading in May 1985.  Significantly, 
the first competent evidence of a diagnosis of hypertension 
is dated in August 1994.  At that time, the veteran was found 
to have a blood pressure reading of 170/112 in the sitting 
position.  Hypertension was assessed.  Subsequent medical 
records reflect continued elevated blood pressure readings 
and repeated diagnoses of uncontrolled hypertension.  

Clearly, according to these reports, the first competent 
evidence of a diagnosis of hypertension is dated in August 
1994, more than eight years after the veteran's separation 
from active military duty.  In this regard, the Board notes 
that, in the August 1994 record, a notation was made that the 
veteran had been diagnosed with hypertension for the past 
three years.  Even so, however, this notation means that the 
veteran had only been diagnosed with hypertension since 
approximately August 1991, more than five years after his 
discharge from service.  Moreover, the claims folder contains 
no competent evidence associating the veteran's currently 
diagnosed hypertension with his active military duty.  

Accordingly, as the medical evidence of record indicates that 
the veteran's hypertension was not exhibited during active 
duty and has not been found to be otherwise related to his 
active military duty, the Board must conclude that 
preponderance of the evidence is against his claim for 
service connection for such a disorder.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Service Connection For Degenerative Joint Disease Of Both 
Hips

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service medical records are negative for complaints of, 
treatment for, or findings of a hip disability.  In fact, the 
first competent evidence of bilateral hip pathology is dated 
in March 2001, approximately 15 years after the veteran's 
separation from active military duty.  Specifically, X-rays 
taken of the veteran's lumbar spine at that time showed 
degenerative disease of his left hip joint.  This 
radiographic finding was noted on a VA outpatient treatment 
record subsequently dated in May 2001.  Additionally, X-rays 
taken of the veteran's abdomen in September 2001 showed 
multiple calcifications in the pelvis which had the 
appearance of phleboliths.  No other abnormal calcifications 
were identified.  Significantly, the claims folder contains 
no competent evidence supporting a finding of an etiological 
relationship between the veteran's degenerative hip disease 
and his active military duty.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for degenerative 
joint disease of the hips because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of degenerative joint disease of the hips, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating 
degenerative joint disease of the hips to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

C.  Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

1.  Service-Connected Post-Operative Renal Calculus

By an August 1991 rating action, the RO granted service 
connection for post-operative renal calculus and assigned a 
noncompensable evaluation to this disability, effective from 
April 1991.  This service-connected disability has remained 
evaluated as noncompensably disabling.  

According to the applicable diagnostic code, nephrolithiasis 
manifested by recurrent stone formation requiring one or more 
of the following:  diet therapy, drug therapy, and invasive 
or non-invasive procedures occurring more than two times per 
year warrants the grant of a 30 percent disability rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2004).  Otherwise, 
evidence of only an occasional attack of colic which is not 
infected and which does not require catheter drainage will 
result in the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2004).  
The next higher rating of 20 percent requires evidence of 
frequent attacks of colic with catheter drainage.  Id.  A 
30 percent evaluation necessitates evidence of frequent 
attacks of colic with infection (pyonephrosis) and impaired 
kidney function.  Id.  Severe hydronephrosis will be rated as 
analogous to renal dysfunction.  Id.  See also, 38 C.F.R. 
§ 4.115a (2004).  

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for his service-connected 
post-operative renal calculus because this disorder has 
increased in severity.  Specifically, although he has denied 
any recurrences of a kidney stone, he did report sometimes 
passing sediments.  In addition, he described some episodes 
of frequent urination (e.g., ten times during the day and 
five times at night) as well as some episodes of renal colic 
involving his flank region.  He denied having any 
incontinence, taking any medication, being hospitalization 
for pertinent treatment, or undergoing other procedures such 
as dilatation, urinary catheterization, drainage, or 
dialysis.  

In this regard, the Board acknowledges that, at the most 
recent examination of the veteran's abdomen in January 2004, 
the examiner diagnosed recurrent nephrolithiasis.  In 
addition, the examiner noted the subjective evidence of flank 
pain and of the passing of some sediments (which the 
physician believed "sound[ed] . . . like stone fragments.")  
Also, urinalysis previously completed in September 2001 was 
normal except for mild proteinuria and for mild renal 
insufficiency with elevated creatinine.  

Multiple physical examinations completed on, including 
radiographic films taken of, the veteran's abdomen have, 
however, been normal.  Resolving all doubt in the veteran's 
favor, the Board finds that the symptoms nearly approximate 
the criteria for a 10 percent rating.  However, there has 
been no need for catheterization and multiple physical and 
radiographic evaluations completed during the current appeal 
have failed to show the presence of any recurrent kidney 
stones.  In any event, no evidence of diet or drug therapy or 
of invasive or non-invasive procedures occurring more than 
twice a year has been shown.  Consequently, a rating higher 
than 10 percent is not warranted.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
post-operative renal calculus has resulted in marked 
interference with his employment or requires frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected post-operative renal calculus has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

2.  Service-Connected Residuals Of A Back Injury

By an April 1986 rating action, the RO granted service 
connection for residuals of a back injury with cervical, 
thoracic, and lumbar pain.  In addition, the RO awarded a 
compensable evaluation of 10 percent, effective from March 
1986, for this service-connected back disability.  By a 
rating action subsequently dated in July 1988, the RO 
redefined this disorder as residuals of a back injury and 
decreased its evaluation from 10 percent to a noncompensable 
level, effective from October 1988.  

In June 2001, the veteran filed his current claim for an 
increased rating for his service-connected back disability.  
By the appealed decision dated in November 2001, the RO 
awarded a compensable evaluation of 20 percent, effective 
from January 2001, for this disorder.  Later during the 
current appeal, and specifically by a February 2004 rating 
action, the RO granted an increased evaluation of 40 percent, 
effective from January 2001, to the veteran's 
service-connected back disability.  The veteran's 
service-connected back disability remains evaluated as 
40 percent disabling.  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of his appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, evidence of 
severe limitation of motion of the lumbar spine warrants a 
40 percent disability rating.  A higher evaluation is not 
allowable pursuant to this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Further, according to old rating criteria regarding 
impairment resulting from intervertebral disc syndrome, 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is necessary for a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  A 60 percent 
evaluation requires evidence of pronounced pathology, 
including persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Id.  A higher evaluation cannot be 
awarded under this code.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected back disability includes consideration of 
any resulting spinal pathology.  Any such spinal 
symptomatology may include limitation of motion.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  See also, 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  See also, 
VAOPGCPREC 36-97 (Dec. 12, 1997) (which stipulates that 
Diagnostic Code 5293, which rates impairment resulting from 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the lumbar vertebrae and that, therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code).  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the new relevant rating criteria effective from 
September 23, 2002, evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months results in the assignment 
of a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002).  A 
60 percent evaluation, the highest rating allowable under 
this Diagnostic Code, requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.  

For purposes of evaluations under this code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293 (effective from September 23, 2002).  A higher 
rating is not allowable under this code.  Id.  This 
diagnostic code was incorporated into the change in all 
spinal rating criteria which became effective on 
September 26, 2003.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

According to additional new relevant rating criteria 
effective from September 26, 2003, a 40 percent disability 
rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5238, & 5242.  A 50 percent 
disability rating necessitates evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  The 
highest disability evaluation allowable under this Diagnostic 
Code, 100 percent, requires evidence of unfavorable ankylosis 
of the entire spine.  Id.  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for his service-connected 
low back disability because this disorder has increased in 
severity.  Specifically, he has complained of constant daily 
low back pain which occurs regardless of activity or rest and 
which radiates down his legs.  

The Board acknowledges these complaints.  In this regard, the 
Board notes that relevant medical records reflect abnormal 
gait and posture (with stooping over and use of a cane), 
radiation of pain on movement, muscle spasm, tenderness at 
the paralumbar and mid-lumbar regions, excruciating pain at 
20 degrees of straight leg raising, severe limitation of 
motion (including 30 degrees of flexion, zero degrees of 
extension bilaterally, zero degrees of lateral flexion 
bilaterally, and 25 degrees of rotation bilaterally), 
degenerative disc disease at the L5-S1 level, and stenosis at 
the L4-L5 and L5-S1 levels secondary to osteoarthropathy.  
Importantly, however, the competent evidence of record does 
not support the veteran's complaints of increased low back 
pathology.  Specifically, physical examinations conducted on 
the veteran's lumbar spine have consistently demonstrated no 
ankylosis; no intervertebral disc syndrome; no bowel, 
bladder, or erectile dysfunction; 5/5 motor strength of the 
lower extremities; a normal peripheral nerve; normal sensory 
function; as well as normal and equal reflexes bilaterally.  
In fact, no neurological dysfunction was demonstrated on the 
most recent VA examination.  Furthermore, the veteran has 
needed only rare outpatient treatment for his 
service-connected low back disability.  

As the Board has noted, pursuant to old rating criteria, the 
relevant Diagnostic Code which rates impairment resulting 
from limitation of motion of the lumbar spine does not allow 
for a disability evaluation greater than 40 percent.  
Consequently, a disability rating greater than the currently 
assigned evaluation of 40 percent for the veteran's 
service-connected low back disability based upon limitation 
of motion of his lumbar spine cannot be awarded.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

The Board acknowledges the veteran's complaints of constant 
daily low back pain which occurs regardless of activity or 
rest and which radiates down his legs.  In this regard, the 
Board also notes that the most recent examination of the 
veteran's lumbar spine, which was conducted in January 2004 
reflected functional impairment related to low back pain, 
including difficulty walking, standing, and performing 
repetitive motion involving the low back.  In particular, the 
veteran reported needing assistance to shower, climb stairs, 
shop, vacuum, garden, take out the trash, and push a 
lawnmower.  The veteran also stated that he cannot do any 
lifting or any strenuous activities or dress himself.  In 
addition, the examiner concluded that the veteran has pain, 
fatigue, weakness, lack of endurance, and incoordination 
related to the limitation of motion of his lumbar spine.  
Specifically, this recent examination of the veteran's lumbar 
spine demonstrated severe limitation of motion, radiation of 
pain on movement, excruciating pain at 20 degrees straight 
leg raising, tenderness at the paralumbar and mid-lumbar 
regions, and muscle spasm.  

Significantly, however, examination of the veteran's lumbar 
spine has also shown normal motor strength of the lower 
extremities, normal and equal reflexes bilaterally, and no 
ankylosis.  Furthermore, as the Board has noted in this 
decision, a complete and thorough review of the claims folder 
indicates that the veteran has received only rare outpatient 
treatment for his service-connected low back disability.  As 
such, the Board concludes that the current 40 percent rating 
for the service-connected residuals of a back injury 
adequately portrays the functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of his lumbar spine.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292.  

In addition, medical examination of the veteran's lumbar 
spine has shown no significant neurological impairment.  The 
examiner on the most recent examination noted no signs of 
intervertebral disc syndrome.  Consequently, a disability 
rating greater than the currently assigned evaluation of 
40 percent, based upon impairment resulting from 
intervertebral disc syndrome under the old rating criteria, 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

Moreover, the Board acknowledges that, at the recent 
examination conducted in January 2004, the veteran noted that 
"[t]here was [a] recommendation of bedrest related to this 
condition."  Importantly, however, the examiner who 
conducted this evaluation specifically concluded that the 
examination did not demonstrate any evidence of 
intervertebral disc syndrome of the veteran's lumbar spine.  
As such, a disability rating greater than the currently 
assigned evaluation of 40 percent for the veteran's 
service-connected low back disability based upon impairment 
resulting from intervertebral disc syndrome, pursuant to the 
new rating criteria, cannot be awarded.  Importantly, though 
the veteran claimed a medical recommendation for bedrest in 
the report of the January 2004 examination, the fact remains 
that the records of outpatient treatment and other 
examinations of the veteran's lumbar spine do not reflect 
that a physician prescribed bed rest for the veteran due to 
his lumbar spine disability.  See, 38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective from September 23, 
2002) (which stipulates that an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician).  Consequently, an increased 
disability rating greater than the currently assigned 
evaluation of 40 percent, based upon evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months is not warranted.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002).  See also, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective from September 26, 2003).  

Furthermore, multiple physical examinations have failed to 
demonstrate the presence of ankylosis.  Without evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, a 
50 percent disability evaluation, pursuant to the new rating 
critieria, cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, & 5242.

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 40 percent for the 
service-connected residuals of a back injury has not been 
presented.  The veteran's appeal regarding this claim must, 
then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
a back injury has resulted in marked interference with his 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected residuals of a back injury has resulted 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for hypertension, the appeal is granted to this extent only.  

Service connection for hypertension is denied.  

Service connection for degenerative joint disease of both 
hips is denied.  

A 10 percent rating for post-operative renal calculus is 
allowed, subject to the regulations governing the award of 
monetary benefits.  

A disability rating greater than 40 percent for the 
service-connected residuals of a back injury is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


